This is an action based upon warrants issued by an independent school district, but maintained against Muskogee county alone.
The independent school district, contracting, issuing, registering, and delivering the warrants sued upon, is not a party to this action. I hold it a necessary party. Otherwise we open the door to fraud. We wreck public finance and accounting. The county never received the consideration, if any, for these warrants. How, then, can it defend on that score? The county had nothing to do with the contracts out of which the warrants grew. The county, through its officers, never registered these warrants. How, then, can it properly defend the action, or knowingly say the amounts were not within the estimate made and approved? These warrants are not county obligations. They could not be paid by the county treasurer. Sections 8627-8631, C. O. S. 1921; Crawford v. Noble County, 8 Okla. 456, 53 P. 616.
These warrants were not subject to registration as county warrants because they are school district warrants. Consequently they *Page 3 
are not subject to being honored by the county. Section 8634, C. O. S. 1921; Bank of Chelsea v. Sch. Dist. Rogers County,62 Okla. 185, 162 P. 809. Therein it was the law that:
"A school district warrant is not a valid charge until registered by the treasurer of the school district issuing the same."
Interpolating: A warrant is not a valid charge until registered by the treasurer of the municipal subdivision (such as a county) sought to be charged.
I have said the holding of the majority opens the door for fraud. That statement is illustrated by the facts in the case.
This action does not present the warrants issued by the school district, in serial order, but prior enumerated warrants Nos. 140, 150, 151, 152, 153, 154, 155, 160, 164, 165, and 166 are missing. Should judgment be rendered upon the subsequent warrants herein sued upon, and the entire balance of the appropriation consumed, then we may expect the appearance of the omitted and missing prior warrants in an action for debt for a like balance of the estimate made and approved, or at least in the sum of face of the missing warrants, andthey, being within the appropriation, under adjudicated cases and the majority opinion, will be adjudged valid against the county alone, and a sum far in excess of the appropriation will be taken from the county — a governmental unit helpless to defend itself. In such case, who will say the governmental, agency issuing the warrants is not a necessary party? Even the school district officer in such case would be personally liable, and ought to be made a party defendant. Certainly, in all such cases, a county being a foreign municipal corporation, by public policy, ought not be permitted to defend alone, especially when such unit never authorized, issued, or registered the warrants upon which the action is based.
It is the view of the majority decision that the county is the principal and the independent school board the agent for the operation of the separate school. Not so. The state of Oklahoma is the principal. (Even considering that the law of agency is the basis of this action — which is not the case.) At statehood this state received, in trust, $5,000,000 and set aside sections 16 and 32 of Oklahoma Territory and pledged its faith and credit to maintain the fund unimpaired for the benefit of free and equal schools. Gross production tax and other funds augmented the sum. The state of Oklahoma shifted the obligation, and imposed the duty upon counties to levy an ad valorem tax sufficient to maintain separate schools against the will, at least without the consent, of the counties and directed that county agencies collect the fund necessary, in addition to state aid, and pay the same over, in case of independent school districts, to the school district treasurer.
The independent school boards, as provided by state law, make estimates, contracts, receive consideration, issue warrants, register same, and pay money in the retirement of such warrants as sued upon herein. How can we in reason then say the county is the principal and the school district is the agent?
As recited in the majority opinion, in case of a separate school within a common school district, the county officers operate the independent school, but such is not the case at bar.
For these reasons I dissent and say that the judgment below was correct. The demurrer was properly sustained because, admitting the allegations of the petition, no cause of action was stated in that allegation of registration against the governmental unit (the county) sought to be charged (alone) is a condition precedent to maintenance of the action. The cause might be remanded as in Bank of Chelsea v. Sch. Dist. No. 1, Rogers County, supra, so as not to bar future proper action, "but simply as an adjudication of the cause of action upon the warrants as they existed without registration, at the time of the trial."
Note. — See under (1) 24 R. C. L. p. 657. See "Schools and School Dsitricts," 35 Cyc. p. 819, n. 74; p. 899, n. 11; p. 977, n. 41